PER CURIAM.
Upon Bijoux Terner, Inc.’s proper confession of error, the nonfinal orders granting Bijoux Terner a temporary injunction and denying Ember Communications, Inc., and Joseph Elad’s motion to dissolve the injunction are reversed. Because Bijoux Terner has an adequate remedy at law in the form of money damages, the trial court’s entry of the injunction was improper. Lopez-Ortiz v. Centrust Savings Bank, 546 So.2d 1126 (Fla. 3d DCA 1989).
Reversed and remanded with directions to enter an order dissolving the injunction.